IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                     July 24, 2001 Session

           STATE OF TENNESSEE v. DANIEL PAUL BATCHELOR

                 Direct Appeal from the Criminal Court for Bradley County
                          No. M-99-307     R. Steven Bebb, Judge



                                 No. E2000-02264-CCA-R3-CD
                                      September 18, 2001

Following a bench trial, the Defendant was convicted of hindering a secured creditor, a Class E
felony. On appeal, the Defendant alleges that the evidence is insufficient to support the conviction.
After a careful review of the record, we conclude that the evidence is sufficient and affirm the
judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
THOMAS T. WOODALL , J., joined.

Julie A. Rice (on appeal), Knoxville, Tennessee; and Richard Hughes, Assistant Public Defender (at
trial), Cleveland, Tennessee, for the Appellant, Daniel Paul Batchelor.

Paul G. Summers, Attorney General and Reporter; Mark A. Fulks, Assistant Attorney General; Jerry
N. Estes, District Attorney General; and Sandra Donaghy, Assistant District Attorney General, for
the Appellee, State of Tennessee.

                                            OPINION

       The Defendant was indicted by the Bradley County Grand Jury for violating Tennessee Code
Annotated § 39-14-116, which states in pertinent part as follows:
               A person who claims ownership of or interest in any property which is the
       subject of a security interest, security agreement, deed of trust, mortgage, attachment,
       judgment or other statutory or equitable lien commits an offense who, with intent to
       hinder enforcement of that interest or lien, destroys, removes, conceals, encumbers,
       transfers, or otherwise harms or reduces the value of the property.
Tenn. Code Ann. § 39-14-116(a).
        Following a bench trial, the trial court convicted the Defendant of the indicted offense, which
is a Class E felony. On appeal, the Defendant challenges the sufficiency of the evidence. We have
carefully reviewed the record, and in our view, the evidence is sufficient to support the Defendant’s
conviction. Therefore, we affirm the judgment of the trial court.

                                               FACTS

        At trial, Ms. Billie Goins testified that she is one of the owners of Car City, an auto
dealership. On November 5, 1998, the Defendant purchased a 1991 Chevrolet S-10 pickup from Car
City. A copy of a sales contract signed by the Defendant was admitted into evidence as part of Ms.
Goins’ testimony. The sales contract included a provision whereby Car City held a security interest
in the truck until all payments were made. Ms. Goins testified that she took the title to the
courthouse and “title[d] it into [the Defendant’s] name with Car City [as] the lien holder.” Ms.
Goins testified that the Defendant became delinquent in making his payments under the terms of the
sales contract, to the point that she notified the Defendant on behalf of Car City that Car City
intended to repossess the truck. The Defendant initially refused to return the truck to Car City, so
Ms. Goins obtained a general sessions warrant against the Defendant for hindering a secured
creditor. After several apparently unpleasant and heated discussions, the Defendant and Ms. Goins
reached an agreement on the morning of the first court date in General Sessions Court. Ms. Goins
and her mechanic went to retrieve the truck from the Defendant, pursuant to the agreement with the
Defendant whereby he would allow Car City to take possession of the truck.

        Upon arriving at the Defendant’s residence, where the truck was parked, Ms. Goins observed
the Defendant remove the tag from the vehicle and scratch the tag down the side of the truck. She
also observed the Defendant pull some coil wires off the truck and could hear the Defendant making
a statement and raising his voice, which caused her to fear that the Defendant was “going to start
something.” Ms. Goins then immediately used her cellular phone to call 911. Ms. Goins and her
mechanic were able to obtain possession of the truck and take it back to Car City.

        Ms. Goins testified that the mirror on the right side of the truck was gone, that the windshield
was busted, and that the radio was gone. She further testified that in November of 1998 when the
truck was sold to the Defendant, it had an intact windshield, a passenger-side rearview mirror and
a radio in the dashboard. Ms. Goins testified that the cost of replacing the windshield was $125.00,
that the cost of repairing the scratch to the vehicle and the passenger-side rearview mirror was
$437.30, and that the replacement cost of the radio was $119.35.

         Randy Simmons, an employee of Car City, testified that he went with Ms. Goins to the
Defendant’s residence to pick up the truck. He testified that there was no battery on the truck, so he
put a battery on it. According to Mr. Simmons, when he installed the battery, the Defendant came
around him and jerked the coil wire off the truck. The Defendant told Mr. Simmons that he was
going to take his tag off the truck. Mr. Simmons then heard “something like scratch marks” as the
Defendant was walking around the vehicle and “scratching the side of the truck.” Mr. Simmons
testified that the Defendant pitched the coil wire back over the truck, and Mr. Simmons then put the

                                                  -2-
coil wire back on the truck and left. Mr. Simmons noticed the missing passenger-side rearview
mirror and the missing radio, and he also noticed that the windshield was cracked.

       Scott Kanavos, a nephew by marriage of Billie Goins, testified that he attempted to help his
aunt and the Defendant resolve “the whole thing.” He drove the Defendant from General Sessions
Court to the Defendant’s residence to enable the Defendant to turn the truck over to Ms. Goins.
Although Mr. Kanavos was some distance from the truck and the other persons present during the
repossession, his testimony generally corroborated the testimony of Ms. Goins and Mr. Simmons.

         The Defendant testified that he bought the truck on November 5, 1998. According to the
Defendant, at the time of the purchase the truck had mechanical problems and “wouldn’t hardly run.”
The Defendant testified that Car City had repossessed his wife’s vehicle for failure to make
payments. His wife had left her purse in the vehicle at the time of the repossession, and the
Defendant testified that Ms. Goins told him that she would not give him his wife’s purse until he
gave her the truck. The Defendant testified that he and his wife, accompanied by a police officer,
went to Car City and obtained his wife’s purse. At that time, Ms. Goins told the Defendant to bring
in the truck by 10:00 the next morning. The Defendant informed Ms. Goins that he did not have a
driver’s license and that he would not drive the truck to Car City and risk getting caught driving
without a license. He did advise Ms. Goins that she was “more than welcome” to come and get the
truck. Although the exact time frame is not clear from the Defendant’s testimony, it appears that
shortly after this discussion, Ms. Goins obtained the general sessions warrant against the Defendant
for hindering a secured creditor.

        The Defendant’s wife paid $500.00 on the bond to obtain the Defendant’s release on the
general sessions warrant. On the General Sessions Court date, a dispute arose between Ms. Goins
and the Defendant over the payment of court costs for the general sessions warrant. However, with
that dispute unresolved, the Defendant rode with Scott Kanavos to the Defendant’s home to facilitate
the repossession of the truck by Car City.

        The Defendant claimed that at the time he purchased the truck, the truck’s windshield had
a crack “going all the way across the bottom, stretching all the way from the driver’s side to the
passenger’s side across the bottom.” The Defendant agreed that Car City had the right to repossess
the truck. The Defendant testified that he had told Ms. Goins that he planned to take the battery off
the truck because “there was no battery on it when I purchased it and I put my battery in it and I’m
taking it off.” The Defendant testified that Mr. Kanavos “drove on down the driveway” as soon as
Ms. Goins and her mechanic pulled up. The Defendant testified that he removed the battery and then
took the coil wire off to keep Ms. Goins and Mr. Simmons from “driving off with the tag on it.”
According to the Defendant, he told Randy Simmons that he was pulling the coil wire off long
enough to get the tag, and he believed he said it “as nicely as could be.” The Defendant denied
throwing the coil wire, and he testified that he removed the license tag before replacing the coil wire
on the truck.



                                                 -3-
        With regard to the radio, the Defendant testified that about a month or a month and a half
before this incident, he was driving down the road playing the radio when “smoke started boiling
out of the dash.” The Defendant testified that the radio had shorted out and “just about caught the
truck on fire.” According to the Defendant, the radio “was fried beyond repair.”

        Concerning the passenger-side rearview mirror, the Defendant explained that his wife’s
nephew’s boy had pulled off the mirror. According to the Defendant, the mirror “wouldn’t stay on
right after that,” and the Defendant lost the mirror. The Defendant denied scratching the vehicle on
the day of the repossession as alleged by Ms. Goins and Mr. Simmons.

        The Defendant’s wife, Cathy Batchelor, testified for the defense. She verified that the truck
had a crack in the windshield when her husband purchased it. She testified that on the day of the
repossession, she and a friend had gone home for lunch and were present at the Batchelor residence
when the truck was repossessed. She testified that she did not see her husband scratch the truck or
do anything except take the tag off. Ms. Patsy Brown, a friend and co-worker of Cathy Batchelor,
also testified for the defense and basically corroborated the testimony of Ms. Batchelor. Finally,
Jobetta Solomon, the Defendant’s mother, testified that she saw the truck about a week after the
Defendant purchased it, at which time the crack in the windshield was present. On cross-
examination, she testified that she didn’t remember seeing any scratch on the truck that ran the whole
length of the truck.

                                             ANALYSIS

        When an accused challenges the sufficiency of the evidence, an appellate court’s standard
of review is whether, after considering the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. Jackson v. Virginia, 443 U.S. 307, 324 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn.
1985); Tenn. R. App. P. 13(e). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State v.
Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990), overruled on other grounds, State v. Hooper,
29 S.W.3d 1 (Tenn. 2000).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. Liakas v. State,
286 S.W.2d 856, 859 (Tenn. 1956); State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999). Questions
concerning the credibility of the witnesses, the weight and value of the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859.
This Court must afford the State of Tennessee the strongest legitimate view of the evidence
contained in the record, as well as all reasonable inferences which may be drawn from the evidence.
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal


                                                  -4-
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. Id.

         Considering the evidence in the light most favorable to the prosecution, we conclude that a
rational trier of fact could certainly have found the essential elements of the offense charged beyond
a reasonable doubt. Car City clearly held a security interest in the 1991 Chevrolet S-10 pickup truck.
The Defendant clearly claimed an ownership interest in the truck pursuant to his agreement to
purchase the truck. The trier of fact, after assessing the credibility of the witnesses and considering
all the evidence, determined beyond a reasonable doubt that the Defendant, with the intent to hinder
enforcement of Car City’s security interest, harmed the truck by scratching the side of the truck with
a license plate. This conduct by the Defendant harmed the truck and reduced the value of the truck.
The trial court, which was the trier of fact in this case, ordered restitution in the amount of $150.00
for the damage to the truck caused by the scratch. The statute defining the crime of hindering a
secured creditor does not require that any minimum dollar amount of harm or reduction in value is
required.

       Accordingly, the judgment of the trial court is AFFIRMED.



                                               ___________________________________
                                               ROBERT W. WEDEMEYER, JUDGE




                                                 -5-